Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention

     Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

In particular, in claim 2, Applicant claims “the two polarization planes for the three polarized RF reference sources are orthogonal to each other.” It is not clear how the two polarization planes can be orthogonal to each other when they are used to modulate the varying linear polarization vector (fig.5). Rather, Applicant’s amplitudes of synchronized and polarized field with referencing source transmitting a scanning polarized vector field is the reference of fields not having to be orthogonal, which appears to contradict the recited limitation of “orthogonal.” Appropriate clarification is required. 

Allowable Subject Matter
Claims 1 and 3 are allowed. Applicant’s mechanism of amplitude modulation of polarization planes for the RF reference sources to define a time varying linear polarization vector for each source is not considered by the prior art. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bo Fan whose telephone number is (571)-272-3013.  The examiner can normally be reached on M-F from 9AM to 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jack Keith, can be reached at (571)272-6878.  The fax phone number for the 

/Bo Fan/
Examiner, Art Unit 3646